DETAILED ACTION
This is in response to the claims filed on 01/21/2021 and RCE filed on 02/22/2021. Claims 1-4, 7-14 and 17-20 are allowed.  Claims 1 and 11 are independent claim. Claims 5-6 and 15-16 are cancelled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application No. 16/836,615 and 16/836,641 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Andrew J. Freyer on October 18th, 2021 followed by an e-mail.
The application has been amended as follows:  
1. 	(Currently Amended) A computer implemented method for configuring a first server system to receive data from a second server system across an open unsecured network, the first server system providing server-side functionality for a first client-side application executed at a client device and the second server system providing server-side functionality for a second client-side application executed at the client device, the method comprising:
	receiving, at the first server system, an integration creation request from the first client-side application, the integration creation request being made via a first server system user account and being a request to create an integration between the first server system and the second server system;
	creating, by the first server system, a integration-specific user account and integration-specific user account credentials which provide access to the first server system; 
	communicating, by the first server system, the integration-specific user account credentials to the first client-side application; 
	creating, by the first server system, an integration record comprising details in respect of the integration being created, the integration record being associated with the integration-specific user account; and
	storing, at the first server system, the integration record; wherein:
		the integration-specific user account is associated with one or more data types, each data type defining a type of data that the second server system will be able to send to the first server system and providing access to one or more specific APIs provided by the first server system for sending the type of data; 
		the one or more data types are associated with the integration record;
		the one or more data types include a build data type; and 
		the integration-specific user account credentials comprise a set of scopes that provide access to a proxy API server of the first server system.

	2. 	(Previously Presented) The computer implemented method according to claim 1, wherein prior to creating the integration-specific user account the method further comprises:
	determining, by the first server system, a tenant associated with the first server system user account;
	accessing a general integrations user account associated with the tenant; and 
	creating the integration-specific user account using the general integrations user account.

	3. 	(Original) The computer implemented method according to claim 2, wherein accessing the general integrations user account associated with the tenant comprises:
	determining whether a general integrations user account associated with the tenant exists, and:
	in response to determining that a general integrations user account associated with the tenant does not exist, creating a new general integrations user account for the tenant. 

	4. 	(Original) The computer implemented method according to claim 3, wherein on creating the new general integrations user account for the tenant, a password for the general integrations user account is discarded. 

	5. 	(Cancelled) 

	6. 	(Cancelled) 

	7. 	(Currently Amended) The computer implemented method according to claim 1, wherein the one or more data types include a deployment data type.


	a user directory component of the first server system is used to create and store details of the integration-specific user account; and
	the integration record is stored at a data store component of the first server system that is separate to the user directory component.

	9.	(Previously Presented) The computer implemented method according to claim 1, wherein communicating the integration-specific user account credentials to the first client-side application causes the first client-side application to make the integration-specific user account credentials available to the second server system.

	10.	(Previously Presented) The computer implemented method according to claim 1, wherein the integration-specific user account credentials are OAuth credentials having a set of scopes that provides access to a proxy API server of the first server system.

	11. 	(Currently Amended) A computer processing system comprising:
	a processing unit;
	a communication interface; and
	a non-transient computer-readable storage medium storing sequences of instructions, which when executed by the processing unit, cause the processing unit to:
		receive, via the communication interface, an integration creation request from a first client-side application, the integration creation request being made via a first server system user account and being a request to create an integration between the first server system and a second server system across an unsecured network, the first server system providing server-side functionality for the first client-side application and the second server system providing server-side functionality for a second client-side application by the processing unit;
		create a integration-specific user account, the integration-specific user account including integration-specific user account credentials which provide access to the first server system; 
		communicate the integration-specific user account credentials to the first client-side application; 

store the integration record wherein:
		the integration-specific user account is associated with one or more data types, each data type defining a type of data that the second server system will be able to send to the first server system and providing access to one or more specific APIs provided by the first server system for sending the type of data; 
		the one or more data types are associated with the integration record;
		the one or more data types include a build data type; and 
		the integration-specific user account credentials comprise a set of scopes that provide access to a proxy API server of the first server system. 

	12. 	(Previously Presented) The computer processing system according to claim 11, wherein prior creating the integration-specific user account the sequences of instructions, when executed, cause the processing unit to:
	determine a tenant associated with the first server system user account;
	access a general integrations user account associated with the tenant; and 
	create the integration-specific user account using the general integrations user account.

	13. 	(Original) The computer processing system according to claim 12, wherein accessing the general integrations user account associated with the tenant comprises:
	determining whether the general integrations user account associated with the tenant exists, and:
	in response to determining that the general integrations user account associated with the tenant does not exist, creating a new general integrations user account for the tenant. 

	14. 	(Original) The computer processing system according to claim 13, wherein on creating the new general integrations user account for the tenant, a password for the general integrations user account is discarded. 

	15. 	(Canceled) 

	16. 	(Canceled) 

	17. 	(Currently Amended) The computer processing system according to claim 11, wherein the one or more data types include a deployment data type.

	18.	(Previously Presented) The computer processing system according to claim 11, wherein:
	a user directory component of the first server system is used to create and store details of the integration-specific user account; and
	the integration record is stored at a data store component of the first server system that is separate to the user directory component.

	19.	(Previously Presented) The computer processing system according to claim 11, wherein communicating the integration-specific user account credentials to the first client-side application causes the first client-side application to make the integration-specific user account credentials available to the second server system.

	20.	(Previously Presented) The computer processing system according to claim 11, wherein the integration-specific user account credentials are OAuth credentials having a set of scopes that provides access to a proxy API server of the first server system.

EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-4, 7-14 and 17-20 are allowed as the updated search does not teach or fairly suggest the claimed limitations. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 01/21/2021, pages 6-7) and proposed 
The prior art of record Adams (US Patent Application Publication No 2016/0255092 A1) teaches sharing a content item though a synchronized content management system (CMS) without requiring a user to provide login credentials. The CMS, upon receiving the request, can determine that the requesting device is either not associated with or not logged into a user account. The CMS can generate an unregistered user using a unique identifier associated with the computing device. For example, the unique identifier could be a device ID, a phone number if the device is a Smartphone, an email address, or any other available identifier which can be used to uniquely and repeatable identify the computing device.
The prior art of record Beckman (US Patent Application No 2017/0316224 A1) teaches that the application may be hosted and / or required by a backend system such as a content server. An application gateway server computer disclosed herein can, on behalf of one or more backend systems connected thereto, control content distribution to managed containers operating on client devices.
The prior art of record Bortz (US Patent Application Publication US 2014/0223527 A1) teaches when it is time to log the user in to the website, the client application can obtain an authentication token and split it into multiple parts. The authentication token can be split using a variety of techniques, such as a secret sharing algorithm. After splitting the authentication token, the client application can place one part of the authentication token in a URL. The other part of the authentication token can be stored in a file that also contains instructions, which when executed combine the first 
Prior art of record Simone (US Patent Application Publication No. US 2017/0006037 A1) teaches on-demand database services storing information from one or more tenants into tables of a common database image to form a muti-tenant database system. The reference also teaches OAuth system that provides a structure for inter-application authentication using handshake process. Here the resource owner is a person where the resource itself is data associated with a web application.
But none of the reference mentioned above teaches “providing access to one or more specific APIs provided by the first server system for sending the type of data; the one or more data types are associated with the integration record; the one or more data types include a build data type and integration-specific user account credentials comprise a set of scopes that provide access to a proxy API server of the first server system”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433